Opinion issued July 28, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00494-CV
———————————
In re Martha H. Williams, Individually and as Executrix of the
Estate of Lucas B. Williams, and Karen Gillenwaters, Relators

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION[1]
          Relators,
Martha H. Williams, individually and as executrix of the Estate of Lucas B.
Williams, and Karen Gillenwaters, have filed a petition for writ of mandamus, challenging
the trial court’s order granting “Brazosport Regional Health System d/b/a
Brazosport Memorial Hospital’s Verified Motion for Leave to Amend Response to
Plaintiff’s Requests for Admissions.”  
          We deny
relators’ petition for writ of mandamus.
PER CURIAM
Panel
consists of Justices Jennings, Bland, and Massengale.
 




[1]
          The underlying case is Martha H. Williams, Individually and as
Independent Executrix of the Estate of Lucas B. Williams, and Karen Gillenwater
v. Community Hospital of Brazosport d/b/a Brazosport Regional Health System,
No. 54382, in the 149th District Court of Brazoria County, Texas, the Honorable
Terri Tipton Holder presiding.